Potter, J.
Plaintiffs, owners of land in Oakland county, sold it to Louis Tarabusi, who assigned the land contract to Madora Land Company, a corporation. Time was made the essence of the contract. Defendant did not pay promptly, and after writing it three letters demanding payment, notice of forfeiture was given. Defendant claims by not giving notice more promptly plaintiffs waived their rights. Plaintiffs contend defendant could not take advantage of their failure to act more promptly because they were.insisting upon payment as shown by the correspondence. In this we think plaintiffs are correct.
Judgment affirmed, with costs.
North, C. J., and Fead, Butzel, Wiest, Clark, McDonald, and Sharpe, JJ., concurred.